DETAILED ACTION
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/7/2021 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Regarding claim 1.    A semiconductor device comprising:
 Hasebe Fig. 18 discloses: 
a lead frame (4)having a projection portion (4, being projected, 5 mounted there on projection the projection portion being just the portion of 4 upon which 3 is mounted, surrounded by 20) the  projection portion having an upper face (4 having upper surface with 5 contacting)and a side face(20 including side faces, under 3 partly filled with 5);

a semiconductor chip (3) having a chip face(3 bottom contacting top of 4 projection portion between 20), the semiconductor chip being provided above the projection portion(3 above bottom of 20) a width of the upper face of the projection portion being shorter than a width of the chip face of the semiconductor chip (width of 4 surrounded by 20 being shorter than width of 3 bottom), an area of the upper face of the projection portion being smaller than an area of the chip face of the semiconductor chip; and (See Fig. 18, the area of 3 bottom being smaller than the area of projection of 4.  Hasebe disclosing that the areas 20 may be connected at corners, see [0127] Hasebe disclosing that connecting the grooves trades off on versatility of the chip sizes that may be mounted to the lead frame [0125]. Further, the top of 4 is projected relative to the bottom of 20, and thus is a projection portion.  The area of the top of 4 is less than the 
a bonding material (5)provided between the projection portion and the semiconductor chip(5 between 20 and 3), the bonding material being(5) in direct contact with the semiconductor chip(5 in contact with 3), the upper face(5 in contact with top of 4) and the side face(5 in contact with sides of 20), the bonding material bonding the lead frame and the semiconductor chip(5 bonding 4 to 3) 
Hasebe does not discloses that the groove may extend completely around the chip. 
In related art, Ikenaga discloses
the groove may extend completely around the chip (see figs . 9&10, 13 completely surrounding the chip, providing the benefit of better adhesion and bonding of the compound to the substrate 3. See col. 4, lines 55-67.)
Thus, it would have been obvious to allow the groove of the device of Hasebe to surround the entire chip, for the obvious benefit of increased adhesion of the bonding material to the chip, and as such, the features of claim 1 would have been obvious to one having ordinary skill in the art.






Regarding claim 2.   
Hasebe discloses all of the features of claim 1
Hasebe does not disclose: 
 The semiconductor device according to claim 1,
15 wherein 0.7Si 1 S2 1 0.9S; is satisfied, where Si is an area of the chip face of the semiconductor chip and S2 is an area of the upper face of the projection portion.
However, Hasebe discloses; that the placing of the grove, relative to the chip, may be modified to obtain a desired result, see [0094]. Based on this, one having ordinary skill in the art may optimize the placement of 20 relative to the chip, to obtain a desired result, (amount of Ag on the leadframe).  Thus, it would have been obvious to optimize the result effective variable of the placement of the groove to obtain the desired results, and the features of claim 2 would have bene obvious to one having ordinary skill in the art. See MPEP 2144.

Regarding claim 3.
Hasebe discloses   
    The semiconductor device according to claim 2,
 wherein a shape of the chip face and a shape of the upper face are similar to each other. (See Fig. 18, 3 similar shape to top of 4.)




Hasebe discloses all of the features of claim 1
Hasebe does not disclose: 
The semiconductor device according to claim 1, v/herein the projection portion has a height of 2 0 pm. Or 25 more and 35 pm or less.
However, Hasebe discloses; that the height of the grove, relative to the chip, may be modified to obtain a desired result, see [0085]-[0086], [0129]-[0130]. Based on this, one having ordinary skill in the art may optimize the placement of 20 relative to the chip, to obtain a desired result, (amount of Ag on the leadframe).  Thus, it would have been obvious to optimize the result effective variable of the placement of the groove to obtain the desired results, and the features of claim 4 would have been obvious to one having ordinary skill in the art. See MPEP 2144.


Regarding claim 5.    
Hasebe discloses 
The semiconductor device according to claim 1, wherein an angle formed by a side face of the projection portion and an upper face of the lead frame around the  projection portion is greater than 90 degrees. (See fig. 18, angle at 4 to bottom of 20 being greater than 90 degrees.)




Regarding claim 6.  
Hasebe discloses: 
  The semiconductor device according to claim 1, 'wherein the lead frame has an upper face of the lead frame around the projection portion, and the bonding material is in contact with the upper face of the lead frame around the projection portion.(see fig. 1-3 and 15-18, lead frame 4, upper face and bonding material 5 in contact around the projection 20. )

Regarding claim 7.  
Hasebe discloses: 
 The semiconductor device according to claim 1, wherein the bonding material has electrical conductivity. ([0131], 5 being Ag. Which is a conductor)

Regarding Claim 8, Wherein a wire is not connected to the semiconductor chip. 
Hasebe does not disclose the above features.  
However, the chips may have wires or no wires attached thereto.  
That is there is a finite number of possible solutions, and Hasebe does indicate that the lead frame is made of metal, and thus connections could be made through the bottom of the chip.  As such, it would have been obvious to try to make the device of Hasebe without wires attached to the semiconductor chip, for the obvious benefit of easing manufacturing.  It has been held that claims may be "Obvious to try" – choosing from a 
  That is, there is a finite number of predictable solutions, (with wires or without), with a reasonable expectation of success.  Making the device without wires would make the device less complex than the device disclosed, and would have been obvious and predictable to one having ordinary skill in the art for making a semiconductor device simpler, for an application requiring fewer inputs and outputs.  Thus, the features of claim 8 would have been obvious to try. See MPEP 2143. 

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G BACHNER whose telephone number is (571)270-3888.  The examiner can normally be reached on Monday-Friday, 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ROBERT G BACHNER/Primary Examiner, Art Unit 2898